JUNE 2010 ALLONGE TO AMENDED AND RESTATED CONSTRUCTION AND SITE DEVELOPMENT LINE
OF CREDIT MORTGAGE NOTE

Payor:

Big Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings, Inc.,
BRRE Holdings, Inc., Northeast Land Company, Lake Mountain Company, Jack Frost
Mountain Company, Boulder Creek Resort Company, Moseywood Construction Company,
individually and doing business as Stoney Run Realty Company and Stoney Run
Builders Company, and Jack Frost National Golf Course, Inc. (jointly, severally
and collectively the "Borrowers")

Payee:

Manufacturers and Traders Trust Company (the "Bank")

Date of Note:

April 20, 2006

Original

Principal Amount:

Ten Million Dollars ($10,000,000.00)

Current

Principal Amount:

Seventeen Million Nine Hundred Thousand Dollars ($17,900,000.00)




NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1.

This June 2010 Allonge to the Amended and Restated Construction and Site
Development Line of Credit Mortgage Note (the "Allonge") shall be and remain
attached to and shall constitute an integral part of that certain Construction
and Site Development Line of Credit Mortgage Note dated April 20, 2006, executed
by Borrower in favor of the Bank, as amended by the Amended and Restated
Construction and Site Development Line of Credit Mortgage Note dated June
14,2007, which, among other things, amended the interest rate and increased the
principal amount of the Loan to Twenty Five Million Dollars ($25,000,000.00), as
further amended by an Allonge to the Amended and Restated Construction and Site
Development Line of Credit Mortgage Note dated October 19,2009, and as otherwise
amended from time to time (collectively the "Note"). Capitalized terms not
otherwise defined in this Allonge shall have the meaning ascribed to such terms
in the Note.

2.

The Maturity Date (as defined in the Note) shall be extended from June 30, 2010
to August 30, 2010. Absent a demand, interest shall continue to be due and
payable on a monthly basis as set forth in the Note, for all principal, accrued
interest and costs due and payable in full on the earlier to occur of a demand
by the Bank or August 30, 2010.

3.

Except as amended hereby all of the terms and provisions of the Note shall
remain in full force and effect and are hereby reaffirmed and confirmed by the
parties thereto, including, but not limited to the confession of judgment and
waiver of jury provisions contained therein.







(remainder of this page left intentionally blank)





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto set their hands and seals as of the 30th
day of June, 2010.




ATTEST:

BIG BOULDER CORPORATION




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice

TAX ID. NO. 24-0822326

Executive Vice President and Treasurer




ATTEST:

BLUE RIDGE REAL ESTATE COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 24-0854342

Executive Vice President and Treasurer




ATTEST:

BBC HOLDINGS, INC.




/s/ Nina Corey

BY: /s/ Eldon D. Dietterick

NINA COREY, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 51-0294425

President and Treasurer




ATTEST:

BRRE HOLDINGS, INC.




/s/ Nina Corey

BY: /s/ Eldon D. Dietterick

NINA COREY, Secretary

ELDON D. DIETTERICK

TAX I.D. NO. 51-0294426

President and Treasurer




ATTEST:

NORTHEAST LAND COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 23-1682251

Executive Vice President and Treasurer




ATTEST:

LAKE MOUNTAIN COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 23-2243205

Executive Vice President and Treasurer




[SIGNATURES CONTINUED ON NEXT PAGE]



















2





--------------------------------------------------------------------------------




ATTEST:

JACK FROST MOUNTAIN COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX I.D. NO. 23-1670482

Executive Vice President and Treasurer




ATTEST:

BOULDER CREEK RESORT COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 20-2287001

Executive Vice President and Treasurer




ATTEST:

MOSEYWOOD CONSTRUCTION

COMPANY, Individually and d/b/a

STONEY RUN REALTY COMPANY and

d/b/a STONEY RUN BUILDERS COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 65-1190104

Executive Vice President and Treasurer




ATTEST:

JACK FROST NATIONAL GOLF COURSE, INC.




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

TAX ID. NO. 20-3092213

Executive Vice President and Treasurer




BANK ACCEPTANCE:

MANUFACTURERS AND TRADERS TRUST COMPANY




BY: /s/ Richard Kazmerick

Richard Kazmerick, Vice President

3






